Citation Nr: 0500473	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include colitis and gastroenteritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1973 to June 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing has been associated with the claims folder.  

The Board notes that, in her February 2002 claim, the 
appellant stated that she was seeking service connection for 
"gastro" problems, to include colitis and "viral/gastro."  
The January 2003 rating decision denied service connection 
for gastroesophageal reflux disease.  The Board finds that 
the issue of service connection for gastroesophageal reflux 
disease and service connection for a gastrointestinal 
disorder, to include colitis and/or gastroenteritis are 
separate issues.  The appellant has continuously pursued the 
claim for a gastrointestinal disorder and thus, the issue of 
entitlement to a gastrointestinal disorder, to include 
colitis and gastroenteritis will be addressed herein.  

The issues of entitlement to service connection for chronic 
sinusitis, gastroesophageal reflux disease, and a 
gastrointestinal disorder, to include colitis and 
gastroenteritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria and Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claim is herein granted.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service medical records reflect a complaint of tinnitus in 
November 1981.  On VA examination in July 2003, the diagnosis 
was tinnitus.  While the examiner stated that it was of 
undetermined origin and probably not related to service, the 
report states that there were no complaints of tinnitus 
during service.  Clearly, the appellant complained of 
tinnitus during service.  The inaccurate factual premise upon 
which the opinion was based diminishes the probative value of 
the opinion.  The Board is unable to disassociate the in-
service complaints of tinnitus with post service tinnitus.  
The evidence is in support of the claim of entitlement to 
service connection for tinnitus.  Consequently, the benefits 
sought on appeal are granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

At the hearing before the undersigned Veterans Law Judge in 
May 2004, the appellant stated that she was undergoing 
treatment at Malmstrom Air Force Base for a sinus disorder, 
colitis, and gastroesophageal reflux disease.  Transcript at 
3-10 (2004).  The records of treatment have not been 
associated with the claims file.  

In addition, service medical records reflect findings of 
gastrointestinal symptoms during service.  In April 1980, the 
assessment was gastroenteritis.  In September 1975 and 
November1986, the diagnosis was viral gastroenteritis.  The 
assessment in May 1989 and December 1991 was acute 
gastroenteritis.  The diagnosis following sigmoidoscopy in 
August 1989 was mild nonspecific colitis.  A January 1994 
report of examination notes a single episode of 
gastroenteritis in 1989.  

On VA examination in April 2002, the examiner stated that he 
was unable to relate current gastroesophageal reflux disease 
to the one episode of gastroenteritis during service in 
August 1989.  In light of the numerous gastrointestinal 
complaints during service, the basis for the opinion is 
unclear.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the issues of 
entitlement to service connection for sinusitis, 
gastroesophageal reflux disease, and a gastrointestinal 
disorder are REMANDED to the AOJ for the following 
development:

1.  The AOJ should obtain any relevant 
unobtained treatment records from 
Malmstrom Air Force Base from November 
2001 to present.  Any records obtained 
should be associated with the claims 
file.  

2.  The AOJ should return the claims file 
to the examiner who prepared the April 
2002 VA examination report, if available, 
otherwise another VA examiner.  The 
examiner should review the claims file, 
to include in-service gastrointestinal 
manifestations in 1975, 1980, 1986, May 
1989, and 1991.  The examiner should 
state whether any gastrointestinal 
disorder is related to in-service 
manifestations.  A complete rationale 
should accompany any opinion provided.  

3.  The appellant is notified that if she 
has, or is able to obtain, relevant 
evidence that evidence must be submitted 
by her.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


